Citation Nr: 0905924	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date for a 100 percent disability 
evaluation for service-connected schizophrenia earlier than 
January 12, 1995, based on alleged clear and unmistakable 
error (CUE) in a May 1982 Department of Veterans Affairs (VA) 
Regional Office (RO) decision reducing the assigning 
disability rating for the Veteran's schizophrenia from 100 
percent to 50 percent.  


REPRESENTATION

Appellant represented by:	Ramond Rivera, Esq.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active military duty from April 1972 to 
March 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

The Board in July 1986 adjudicated the issue of an 
appropriate schedular rating for service-connected 
schizophrenia, on appeal from a May 1982 RO decision reducing 
the schedular rating for that disorder from 100 to 50 
percent.


CONCLUSION OF LAW

The May 1982 RO decision reducing the schedular rating for 
schizophrenia from 100 to 50 percent was subsumed in the July 
1986 Board decision assigning a 70 percent schedular rating 
for that disorder; a claim of CUE in that subsumed May 1982 
RO decision must be dismissed.  Dittrich v. West, 163 F.3d 
1349 (Fed. Cir. 1998); Brown v. West, 203 F.3d 1378 (Fed. 
Cir. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The matter on appeal herein must be dismissed because the RO 
decision which the Veteran contends was a product of CUE was 
subsumed in a subsequent Board decision.  That dismissal is 
required as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In this case, there is no evidentiary development which could 
substantiate the Veteran's claim.  See VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25,180 (2004) (holding that VCAA notice 
is not required where no evidence could establish entitlement 
to the benefit claimed).  

In addition, a CUE claim must be based on the record and law 
that existed at the time of the prior adjudication in 
question, and thus  the VCAA is not applicable.  See Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

II.  Claim for Earlier Effective Date for 100 Percent Rating 
for Schizophrenia,
Based on Alleged CUE in May 1982 RO Decision

The Veteran alleges clear and unmistakable error in the May 
1982 RO decision which reduced his disability rating for 
service-connected schizophrenia from 100 percent to 50 
percent, effective from August 1, 1982.  On that basis, he 
contends, in effect, that he is entitled a 100 percent 
disability rating for schizophrenia, for the interval from 
August 1, 1982, through January 11, 1995.  His currently 
assigned 100 percent rating has been in effect since January 
12, 1995.

That May 1982 RO decision was confirmed by a June 1982 RO 
decision following the Veteran's submission of additional 
medical evidence, and was confirmed again by an RO decision 
in March 1984, following an RO hearing in October 1983.  The 
Veteran appealed the May 1982 decision, and the Board in July 
1986 issued a decision granting an increased evaluation for 
the Veteran's service-connected schizophrenia from 50 to 70 
percent disabling, not restoring the 100 percent rating 
sought in the appeal.   

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim, 
such that either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where the evidence establishes CUE, the prior decision will 
be reversed or amended.  38 C.F.R. § 3.105(a).  However, 
where the RO decision as to which CUE is alleged was appealed 
to the Board, the Board decision in the case subsumes any 
prior RO rating decisions which addressed the same issue.  
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the 
rating decision is deemed subsumed by a supervening Board 
decision, then as a matter of law the rating decision cannot 
be the subject of a claim of CUE.  Rather, in such a case, 
the claimant "must proceed before the Board and urge that 
there was clear and unmistakable error" in the Board 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000).  

The question thus arising in this case is whether that May 
1982 RO decision, for which CUE is claimed, is subsumed in 
the subsequent Board decision in July 1986 arising from the 
Veteran's appeal of that May 1982 decision.  

It is true that a Board decision may not automatically 
subsume prior RO decisions.  When a lengthy period of time 
passes between the RO decision denying a VA benefit and a 
subsequent Board decision denying the identical benefit, the 
question of whether the subsequent Board decision subsumes 
the earlier RO decision is not automatic, but depends upon 
whether the Board decision decided the same issue that the RO 
decided and whether the RO and subsequent Board decisions 
were based upon the same evidentiary record.  Id.  In 
Dittrich, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that a 1960 RO 
decision had been subsumed by the Board's later 1969 decision 
(called "delayed subsuming"), and that the later Board 
decision was based upon essentially the same evidentiary 
record, although "some new and material evidence had been 
acquired in the interim."  Dittrich, at 1353; see also 
VAOGCPREC 14-95 (May 12, 1995).

In this case, while four years intervened between the May 
1982 RO decision and the July 1986 Board decision, this is 
nonetheless not the sort of time lapse addressed in Dittrich 
which gave rise to the doctrine of delayed subsuming.  In 
Dittrich, the RO decision which the Federal Circuit found to 
be subsumed by a 1969 Board decision was a 1960 RO decision 
as to which the Veteran was claiming CUE, but there was a 
later RO decision which that Veteran had appealed to the 
Board giving rise to the Board's 1969 decision.  In our 
present case, the Veteran alleges CUE in precisely the May 
1982 RO decision which he had appealed to the Board and which 
gave rise to the July 1986 Board decision. 

Furthermore, even if the delayed-subsuming question were 
appropriately to arise in this case, the conclusion as to 
subsuming notwithstanding the four-year time interval would 
be no different.  Despite the receipt of new and material 
evidence during the appeal of the May 1982 RO decision (which 
resulted in further RO review of the rating issue in the June 
1982 and March 1984 RO decisions), essentially the same issue 
of the appropriate disability rating for the Veteran's 
schizophrenia was addressed by the Board in July 1986 that 
was addressed by the RO in the in the May 1982 decision from 
which the Veteran initiated his appeal, and as to which he 
now alleges CUE.  Hence, the Board here finds that the elapse 
of time during the appellate process between May 1982 and 
July 1986 did not preclude the Board's July 1986 decision 
from subsuming the May 1982 RO decision.  

The other possible impediment to subsuming in this case is 
the precise nature of the issue addressed by the RO in May 
1982.  The RO in its May 1982 decision reduced the rating for 
the Veteran's schizophrenia from 100 to 50 percent.  The 
Board in July 1986 did not address that precise issue, but 
rather addressed the correct rating to be assigned for the 
Veteran's schizophrenia, and more particularly addressed 
entitlement to an increased disability rating for the 
schizophrenia above the 50 percent assigned.  However, the 
Veteran in the present appeal alleges CUE in the May 1982 
decision on the basis, in essence, that reasonable minds 
could not differ that the Veteran was still 100 percent 
disabled by his schizophrenia, based on social and industrial 
inadaptability.  See 38 C.F.R. § 4.132 (1982); Fugo, 6 Vet. 
App. at 43.  The Veteran has not alleged CUE based on the 
process of reducing the claim or the appropriateness of the 
process of reduction on any basis other than his asserting 
ongoing entitlement to the 100 percent rating based on the 
presence of disability warranting that rating.  Accordingly, 
the Board finds that the basis of alleged CUE in the May 1982 
RO decision, which was the appropriateness of the rating 
assigned for the Veteran's schizophrenia, was subsumed in the 
July 1986 Board decision, based on the Board decision having 
then addressed that issue.  

The Board accordingly concludes that, for purposes of the CUE 
claim which is the subject of the present appeal, the RO's 
May 1982 decision was subsumed in the July 1986 Board 
decision.  The Veteran is thus legally precluded from 
claiming CUE in the May 1982 RO decision, as contended in the 
present case, because the July 1986 Board decision subsumed 
that May 1982 decision (and also subsumed the intervening 
June 1982 and March 1984 RO decisions also addressing the 
question of the appropriate rating for his schizophrenia).  
Dittrich v. West, supra.   Thus, if the appellant wishes to 
attack that Board decision, he must file a motion directly 
with the Board, alleging CUE in that July 1986 Board 
decision.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2008); Brown 
v. West, supra.  Such a motion may be filed at any time.

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the Veteran; the name of the moving party if other than the 
Veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a) (2008).

Moreover, a motion for revision of a Board decision based on 
CUE must set forth clearly and specifically the alleged clear 
and unmistakable error, or errors, of fact or law in the 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(b).

No motion meeting these requirements is currently before the 
Board, and hence the Board has no jurisdiction to address any 
question of CUE in the July 1986 Board decision which may be 
impliedly raised by the Veteran's allegations with regard to 
the subsumed May 1982 RO decision reducing his disability 
rating for schizophrenia.  Accordingly, because there can be 
no CUE claim addressing the May 1982 RO decision as a matter 
of law, the appealed CUE claim is appropriately dismissed.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board also notes, parenthetically, that the Veteran and 
his representative have raised questions as to applicability 
of Giusti Bravo v. United States Veterans Administration, 853 
F. Supp. 34, 42 (D.P.R. 1993), and the stipulated settlement 
addressed therein.  That Stipulation and Order, Fernando 
Giusti Bravo, v. U.S. Department of Veterans Affairs, Civ. 
No. 87-0590 (D.P.R.) (CCC) (1994), as amended by Change 1, 
dated October 6, 1994, orders readjudication of a class of 
cases of Puerto Rican and Virgin Island Veterans. 

In the present case, although it appears the Veteran would 
have qualified as a class member based upon the technical 
parameters of the class in terms of his 100 percent 
neuropsychiatric rating and the date of reduction by the RO 
from that 100 percent rating, neither he nor an authorized 
representative timely informed VA of his class-member status, 
which information was required to be received within one year 
of the October 15, 1993, date on which the Stipulation and 
Order was approved by the Court.  Giusti Bravo, supra.  Thus, 
the Veteran's notification as to his membership in the 
litigative class was required to have been received by VA by 
October 15, 1994.  A review of all documents within the 
claims file reveals that such notification was not received 
by VA until February 16, 1995, and thus was not timely filed.  


ORDER

The appeal for an earlier effective date for a 100 percent 
rating for schizophrenia, based on alleged CUE in a May 1982 
RO decision, is dismissed. 



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


